Title: Elizabeth Trist to Thomas Jefferson, 17 November 1814
From: Trist, Elizabeth House
To: Jefferson, Thomas


          My Worthy and Dear friend  Henry Cty Nov 17th 1814
          I have long wish’d to address you but have been deter’d, from a fear of being troublesome, I want to know what you think of the state of our Country at present, The disasters at Washington has been a mortifying and distressing event, but when I had Reason to think that it woud be productive of good in the end, by rousing the people from the torpid State which they were beguiled into, by the expectation of peace, and that party cabals wou’d give place to resentment for the injury and insult which had been perpetrated by a set of barbarians on our Country but I fear the worst has not yet happend the yankies seem dett determined on making a Seperate peace with England and if we do not make such concessions as they may think fit to impose, such as turning out the President &a the Union will be destroy’d a civil war will ensue and God only knows where or when it will end. poor Mr Madison with all his caution and conciliatory disposition can not Steer clear of abuse Good Heavens! who wou’d ever wish to fill that Office, can happiness ever attend it? I have often rejoiced that you had quited the Helm before the storm got to its height—our finances Seem desperate, the Taxes contemplated, will I fear produce discontent, but that I dont mind if we were only united we cou’d repel our foes with ease and insure to our Country an honorable peace I never suffer myself to despair nor shall I ever do so, while our army and Navy perform such noble achievements as have occurd on the Niagra, at plattsburg on Champlain and Mobile, it is a great sourse of exultation to every true American if only in disappointing the English in their expectation of humbling us, the Goverment of England will find that every campaign will obscure the Glory of their veteran Troops, our little Navy on the Ocean have lately done their best to humble the pride of that insolent nation, the action which took place between the Reindeer and wasp, has terminated to the honor of our flag I feel more perhaps, from my Nephew being a partaker in the Glory which they have achieved he was a midshipman on board the wasp and in the list of the kill’d and wounded his name is not inserted—I have also to be glad and truly thankful for the success of our arms against that Band of pirates on Barataria the Safety of Orleans will be Secure at least for a time I heard that Colonel Randolph had again enterd on a Military career for the preservation of his native State I am under no apprehension of our Troops being in danger from the enemy, for they seldom go where they are prepared to receive them, but those Station’d below Richmond suffer much from sickness the mortality which has taken place at Norfolk Since the war has exceeded Six thousand beside those who die in consiquence of the sickness they generate in that low country after they leave it—I wish some other plan coud be addopted fallen upon than drawing men from this upper Country to dig their own Graves I dont believe there exists more patriotism than among the people of this District, but I am told they begin to murmur at being sent to Norfolk any where else where they cou’d have a chance of meeting an honorable death—I observe that you have disposed of your Library hope they have given you the full value I seldom have a chance of hearing from Albemarle my friends are not interested enough in my happiness to induce them to write to me but I shall never cease to love and respect them I hope My Dear Patsy enjoys good health and spirits her children all well and happy and that your own health is in perfect repair, this tenement of Clay that I inhabit will not stand many years longer every year makes me feel its decline but I am not dismay’d by the thoughts of quitting a situation that can afford little but mournful regrets
          Mr Gilmer and my neice unite with me in love to the family and every good wish for yours and their happiness that God may bless and preserve you long is the constant prayer of your obliged and sincere friend
          E. Trist
        